Citation Nr: 1450779	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Veteran represented by:	Julie L. Glover, Attorney at Law



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

In September 2013, the Veteran withdrew his request for a Board hearing.  

In March 2013, the Veteran's attorney raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  As this matter has not been developed for the purpose of appellate review, the Board hereby refers this matter to the RO for appropriate action.  

This appeal was processed using the Veterans Benefits Management System.  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

The currently demonstrated low back disability, diagnosed as spondylosis, degenerative disc disease, and spondylolisthesis as likely as not had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low back disability, diagnosed as spondylosis, lumbar radiculopathy, degenerative disc disease, and spondylolisthesis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, a discussion of the Veterans Claims Assistance Act of 2000 is not required at this time.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

In a statement in November 2009, the Veteran reported having had back problems since service when he injured his back during basic training in a severe fall.  He reported being taken to a military hospital and told that his back was out of alignment.  

The Veteran's statements are credible and supported by a fellow serviceman who in June 2012 confirmed that he witnessed the Veteran falling from a high bar during basic training.  

Furthermore, the Veteran submitted a receipt dated in March 1974 for a back brace and a May 1979 record showing that he had an appointment for arthritic back pain.  

There are favorable opinions of record dated in June 2012, April 2014, and in July 2014 that relate the Veteran's low back disability to service.  Three doctors and one nurse opined that it was at least as likely as not that the Veteran's low back disability, variously diagnosed as spondylosis, degenerative disc disease, and spondylolisthesis were due to an injury suffered in a fall in service.  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current low back disability had its clinical onset due to an injury that as likely as not was sustained by the Veteran during his period of active service.  

In resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a low back spondylosis, degenerative disc disease and spondylolisthesis is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


